DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 11/29/21. Claims 1 and 16 are amended. Claims 23 and 96 have been cancelled. Claims 40-95 remain withdrawn. Claims 1-7, 9-22 and 24-39 are pending and examined.
3. The declaration filed under 37 CFR§1.132 by Robert S. Gronke on 11/29/21 has been fully considered.
Rejection Withdrawn
4. The rejection of claims 1, 2, 3, 7, 9-10, 16, 17, 18, 22, 24-32, 36 and 37 under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931) is withdrawn because of claim amendments and persuasive arguments.
5. The rejection of claims 4, 5, 6, 15, 19, 20, 21, 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931) as applied to claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36, 37 and 96 above, and further in view of Lang et al.  (PG Pub 
6. The rejection of claims 11, 12, 13, 14, 33, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lin net al. (WO03/061577A2, Published 7/31/2003 of record) and Hu et al., (2005, Biochem. J., Vol. 392, pp.555-564) in view of Basu et al., (2006, Bioconjugate Chem., Vol.17, No. 3, pp.618-630, of record) and Kim et al. (1985, J. org. Chem. 50(11):1927-1931) as applied to claims 1, 2, 3, 7-10, 16, 17, 18, 22-32, 36, 37 and 96 above, and further in view of Lang et al.  (PG Pub No.20060100144, Published May11, 2006) as applied to claims 1-10, 15-32 and 35-38 above, and further in view of Antochshuk (PG Pub No. 20120258926, Published October 11, 2012) is withdrawn because of claim amendments and persuasive arguments.
EXAMINER'S AMENDMENT
.7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aydin Harston on 12/14/21.
The application has been amended as follows: 

In the claims
	8. Please cancel claims 40-95.

Conclusion
	9. Claims 1-7, 9-22 and 24-39 are allowed.

Reasons for Allowance

10. The following is an examiner’s statement of reasons for allowance: Instant invention uses 15-25mM NaCNBH3 incubation for 9hrs to obtain optimal pegylation (65-70%) compared to prior art Lin et al. (WO03/061577A2, Published 7/31/2003 of record), 5mM NaCNBH3 incubated for 24 hrs (42- 45% yield) and Basu et al. (2006), 15mM for 16hrs. Thus, instant invention provides an improved method with shorter incubation time with greater yield to produce pegylated IFN-beta.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645        

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645